Citation Nr: 0518820	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a right knee injury with residuals of shrapnel 
fragment wounds.

2.  Entitlement to an initial increased (compensable) 
evaluation for residuals of left lower extremity disability 
including residuals of shrapnel wounds to the left hip and 
buttock.

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1971.

This appeal is brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The RO granted service connection for "residuals of a right 
knee injury" in a rating in April 1971, effective the day 
following separation from service.  

The veteran's disability for which he has service connection 
as impacts the left lower extremity is the result of a recent 
claim.  And since the veteran contests the disability 
evaluation that was assigned following the grant of service 
connection, this matter therefore is to be distinguished from 
one in which a claim for an increased rating of a disability 
has been filed after a grant of service connection.  As to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Even the veteran's limited service records reflect that he 
had problems with both his right knee and left knee and hip 
of an orthopedic nature in addition to those problems 
associated with shrapnel injuries.  Some possible ligamentous 
and other problems involving the right knee were noted in the 
original rating action but recent evaluations have placed 
primary focus on scar residuals.

During the course of the current claim, the veteran has 
referred to treatment records which were not in the file.  
Attempts were made to obtain such records without success.  
However, it is noteworthy that in both cases, the records 
were for care that took place in 1974, which would be of 
marginal impact on the current disability picture other than 
to confirm the presence or removal of shrapnel from one or 
both lower limbs.

It is unclear that the veteran is fully aware of what is 
required to support his current claim for increased 
compensation.

On VA examination in August 2001, the veteran indicated that 
his primary right knee problems at present relate to 
instability and a giving away when the knee seems to jump out 
of the joint.  The examiner noted that he had a very large 
leg which might account for the diminution of flexion.  The 
examiner also opined that the right knee catching after he 
had been squatting and twisting "may be" related to 
meniscal tear and "not directly related to the shrapnel 
wound".  

However, it is unclear whether the examiner was fully aware 
of the nature of the veteran's inservice right knee 
complaints of which only a portion relate to retained 
shrapnel.  

Moreover, the examiner did not opine as to whether the 
shrapnel wound had had any impact on the development of any 
other problems, including but not limited to any possible 
meniscal tear.  No opinion was provided with regard to the 
left hip/buttock problems.  X-rays were not taken.

On VA examination in March 2003, the veteran complained of a 
burning sensation in his left buttock area which radiated 
into his left lower extremity to his foot.  It would become 
worse with activities.  He could walk about 15-20 minutes 
before his buttock and leg pain would make him stop and rest.  
He had had some low back problems for years as well.  

On examination, the scar on the left buttock area was 
described as barely discernible  However, deep palpation over 
the left buttock scar over the sciatic nerve produced 
"significant discomfort".  The examiner opined that the 
pain was from spinal stenosis and not related to the minor 
shrapnel fragment wound to the buttocks.  No consideration 
was given to any additional left buttock and left leg 
problems in service and whether there was any relationship 
between those, and/or whether there had been secondary or 
other contributory impact by the shrapnel wound on the other 
problems.

On the 2003 VA evaluation, the right knee scar was also 
described as without symptoms.  The veteran complained of 
right knee pain; the examiner noted that he was obese and 
that the size of his leg caused motion limitations.  The 
examiner felt that his right knee pain was "probably" due 
to his morbid obesity and the normal aging process.  He 
opined the right knee pain was unrelated to the small scar 
over the patella tendon.  However, no consideration was given 
to other inservice right knee problems, or a potential 
alternative secondary impact.  X-rays of the right knee 
showed mild degenerative joint disease.  X-rays were 
apparently not taken of the left hip and buttock.

In rating the veteran's disabilities, consideration has been 
given by the RO to extraschedular criteria but no specific 
resolution was undertaken pursuant to 38 C.F.R. § 3.324 as 
such, nor has he been given the criteria of that regulation 
nor the nature of any evidence needed to support his 
allegations hereunder.

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating. 38 C.F.R. § 
3.324 (2004).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  

For the substantive and procedural reasons identified above, 
the Board has no option but to remand the case for additional 
development.  The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be asked if 
(other than the private care with 
shrapnel removal he had in 1974), he has 
been seen since service, particularly 
recently, for either right knee or left 
buttock/hip problems, and if so, he 
should acquire such records, and to the 
extent possible, the RO should assist him 
in that regard.  He should also provide 
documentation with regard to the impact 
of his disabilities on his ability to 
work, time off, concessions made to him 
because of disability, etc.

2.  The veteran should then be examined 
by a physician with expertise in 
orthopedic problems to determine the 
exact nature of all right knee and left 
hip/buttock problems as they relate to 
service complaints, and whether they are 
or are not related to service or anything 
of service origin to include the multiple 
shrapnel wounds.  

A specific determination should be made 
as to how a distinction can be made 
between current right knee orthopedic 
problems and degenerative changes and the 
right knee complaints and injuries in 
service.  

All necessary testing should be 
accomplished including pertinent  X-rays.  
The claims file and all evidence should 
be made available to the examiner prior 
to the examination.

3.  The case should then be reviewed by 
the RO on all issues shown on the front 
page, under all pertinent criteria to 
include application of Allen and 
Fenderson, as warranted; and if the 
decision remains unsatisfactory, a SSOC 
should be prepared and the veteran and 
his representative should be given a 
reasonable opportunity to respond 
thereto.  

The case should then be returned to the 
Board for further appellate review.  

The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


